TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00376-CV


                       Texas General Land Office and George P. Bush,
            named in his Official Capacity as Texas Land Commissioner, Appellants

                                                  v.

                                    City of Houston, Appellee


                   FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
           NO. D-1-GN-20-003520, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                On March 30, 2021, we extended the abatement of this appeal to June 15, 2021, at

the parties’ request. We instructed the parties to file either a status report or motion to dismiss by

June 15.

                The parties have filed their Joint Status Report and Fifth Request for Extension of

Abatement. In it, they represent that they have executed certain documents relating to settling

their dispute and are waiting on the U.S. Department of Housing and Urban Development to

approve Action Plan Amendment 8. The parties represent that they anticipate that the approval

will be had by or before June 20, 2021. The parties therefore seek an extension of the abatement

of this appeal through and including July 15, 2021, and an order “that the Parties file an updated

status report or an agreed dismissal on or before” that date.
               The Court grants the parties’ request for a fifth abatement extension and extends

the abatement through and including July 15, 2021, subject to any motion that may be made before

that date to reinstate the appeal. The parties are ordered to file another status report, or a motion

to dismiss, by July 15, 2021.



Before Chief Justice Byrne, Justices Baker and Kelly

Abated

Filed: June 24, 2021




                                                 2